Execution Version Exhibit LICENSE AGREEMENT by and among ONO PHARMACEUTICAL CO., LTD. and PROGENICS PHARMACEUTICALS, INC. Dated as of October 16, 2008 [*] CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION Execution Version TABLE OF CONTENTS Page 1.DEFINITIONS. 1 2.LICENSE GRANTS AND RELATED MATTERS.13 2.1. License from Progenics to Ono 13 2.2. Sublicenses 13 2.3. Sen-yo Jisshiken Tohroku/Tsujyo Jisshiken Tohroku 14 2.4. Participation in Progenics’ Right of First Refusal 14 2.5. License from Ono to Progenics 15 2.6. Non-Exclusive License Grant. 15 2.7. Fully Paid-Up, Royalty Free License 15 2.8. Progenics Third Party Agreements 16 2.9. Know-How Disclosure and Transfer 16 2.10. Costs of Assistance 16 2.11. No Implied Rights 16 3.GOVERNANCE
